FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 26, 2022

                                    No. 04-21-00553-CV

                        IN THE INTEREST OF L.M.C., A CHILD

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-16354
                         Honorable Martha Tanner, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due March 28, 2022; however, the court granted an
extension of time to file the brief until April 27, 2022. On April 21, 2022, appellant filed a
motion requesting until May 27, 2022 to file the brief. Appellee opposes the motion. We grant
in part the motion and order appellant’s attorney, to file the brief by May 12, 2022.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court